Citation Nr: 1145082	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO. 11-23 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) or an adjustment disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1954 to December 1956, with additional time served with the U.S. Army Reserves.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Considering that the Veteran has alternately claimed multiple psychiatric disorders, the Veteran's claim is recharacterized as listed on the title page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran was on board the LST 602 when it struck an ice floe in August 1955, but his reports regarding the incident are inconsistent with the deck logs.

2. The weight of the credible evidence does not relate the Veteran's current psychiatric disorder to service or an in service incident.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD or an adjustment disorder, was not incurred in active service. 38 U.S.C.A. §§ 1101, 1112, 1154, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.304, 3.307, 3.309, 3.326, and 4.125 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability, notice of the evidence required to substantiate a claim for service connection must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the VCAA duty to notify was satisfied prior to the initial AOJ decision by a letter issued to the Veteran in April 2009. The letter advised the Veteran of the criteria for service connection and what evidence VA would attempt to obtain. The Veteran was also notified of the types of evidence that might be relevant to support the claims. The duty to notify as to the claim for service connection is met. The Veteran was also advised as to disability evaluations and effective dates.

In addition, the duty to assist the Veteran to develop the claim is fulfilled. VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384 (1993). Any available service treatment records were obtained. However, the Veteran's service records were destroyed in a fire at the National Personnel Records Center in St. Louis, Missouri. In a case such as this, where it appears that the records are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran was afforded a VA medical examination in August 2009. The examiner carefully examined the Veteran and the available evidence, and offered a detailed rationale for her opinion. Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful opportunity to participate in the adjudication of the claims. Overton v. Nicholson, 20 Vet. App. 427, 438 (2006). All requirements of the duty to notify the Veteran and the duty to assist the Veteran are met.


Service Connection

Certain chronic diseases, including psychoses, may be presumed to have been incurred in service if manifested to a compensable degree (10 percent) within one year of separation from active military service. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). However, there is no documentation of any psychiatric symptoms in the claims file from within one year of the Veteran's service separation. As such, the presumption for service connection for chronic diseases does not apply.

In addition, service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition); or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and medical evidence relates the symptomatology to the Veteran's present condition. 38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). The Veteran has not contended that he had any psychiatric problems in service. No "chronic" disease was present in service and none of the medical evidence relates anything in the Veteran's service treatment records to his present condition. Further, the earliest medical evidence of record which suggests a psychiatric disorder is dated in January 2009, when the Veteran obtained a private medical opinion in support of his claim. This was over fifty years from the Veteran's discharge. The Veteran himself has never contended that his symptoms have been continuous since service, only that they are related to service. This does not support a continuity of symptomatology. As such, no further discussion of this theory of service connection is required.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.

The law provides that "[i]f the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor." 38 C.F.R. § 3.304(f)(1)(2010).

Where, however, VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor. Doran v. Brown, 6 Vet. App. 283, 288-89 (1994). Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f) (2010); West v. Brown, 7 Vet. App. 70, 76 (1994).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f), the regulation governing claims for service connection for PTSD. The evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans has been liberalized. 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010). Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity." 

Beyond the above, following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993). In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board is not required to accept a Veteran's uncorroborated account of his or her active service experiences. Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). It is also clear that the Board is not required to accept a Veteran's statements regarding his or her alleged symptoms, including nightmares, flashbacks, and other difficulties he or she associates with active service, if the Board does not find the statements regarding the symptoms to be credible.

The Veteran has never contended that he was in combat, nor that he was in fear of hostile military or terrorist activity. Thus, the provisions of 38 C.F.R. § 3.304(f) do not apply and the Veteran's stressors must be verified.

The Veteran reports that he was then stationed upon the LST 602, the U.S.S. Clearwater County, with the Army 203rd Construction Engineers Brigade (he may mean that 203rd Engineers Battalion). See Stressor Statement (Feb. 2008). He reports that he served on that ship for 89 days and his DD 214 confirms 2 months and 17 days of sea or foreign service. See Report of Anderson and DD 214. The Veteran claims that, while he was serving on the LST 602, it was struck by an iceberg and ran aground on a sandbar. Id. The Veteran reports that he slid out of his bed into the next bed, and that all men were told to go topside in their life jackets. Id. He states that several men were hurt on the ship's deck. Id. According to the Veteran, the ship was so badly damaged that it had to be towed to Seattle by another ship. Id.  Based upon the following analysis, the Board finds that the Veteran's statements are exaggerated and inconsistent with what the official records confirm, and are of no probative value.  

In support of his claim, the Veteran submitted pages from the deck log of the LST 602. These pages show that, on August 8, 1955, a small floe of ice was hit and slight damage was sustained by the starboard bow door. On August 12, 1955, the ship grounded on a sandbar, it appears intentionally, and emergency repairs were done to the starboard bow door. On August 20, 1955, the ship struck a shoal unexpectedly and had to pump water out of the boiler room. Another ship came alongside to help repair the damage. On August 21, 1955, emergency repairs were made to the boiler room. The Veteran also submitted a novelty certificate entitled "Grand Order of Arctic Adventurers" which indicates that he was aboard the LST 602 in July 1955, when it crossed into the Polar Regions. The certificate is signed by Lieutenant Tuel, Commanding Officer of the LST 602. Given the heightened benefit of the doubt required herein, the Board finds that the Veteran has provided sufficient evidence that he was on board the LST 602 at the time of these incidents.

These records show two possible stressful events (hitting the ice floe or hitting the shoal). However, the Veteran has clearly stated that hitting the ice (he calls it a berg, but the records identify it as a floe) was the alleged stressful event. The Board will concede this in service incident, but notes that the Veteran's statements regarding the severity of the event are inconsistent with the deck log. The Board also takes judicial notice of the definitions of ice "floe" and ice "berg."  The Merriam-Webster on-line dictionary defines an ice floe as a usually large flat mass of floating ice.  An ice berg is defined as a large floating mass of ice detached from a glacier.  The Veteran exaggerates the size and shape of the ice struck by the LST.  

The Veteran alleges that several men were hurt during the incident, but the deck log specifically states that there were no personnel casualties when the floe was hit. The Veteran states that all men were ordered topside and into life jackets. While the deck log shows that the crews were mustered on stations after the incident, it does not indicate that all men were told to go topside and put on their life jackets. The Veteran claims that the ship was so badly damaged that it had to be towed back to Seattle. The deck logs show that another ship simply came alongside to assist with the repairs.  Again, the contemporaneous record shows that the Veteran has exaggerated the circumstances of the event he claims as a stressor.  

The Veteran gives a detailed account of where he served before and after the LST 602, but he can recall almost no details of his time on the ship, including names of places the ship docked and the dates of his service on the LST 602. See Report of Anderson. However, he is able to provide almost an exact date of the alleged in service incident. Id. While the Veteran is competent to report events that he has witnessed, and the in service incident is conceded, the Board finds that the exaggerated and inconsistent nature of his statements is evidence that the Veteran is not credible. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Caluza, supra.

Despite the conceded in-service incident, the limited medical information in the file does not support a grant of service connection. The Veteran has sought no medical treatment for a psychiatric disorder. The only medical evidence in the claims file is a January 2009 private opinion and an unfavorable August 2009 VA examination.

The January 2009 private opinion was based on a clinical interview, a personality assessment inventory, and a review of records. The examiner states that these records are the Veteran's DD 214 and a list of current medications. The Veteran's personal and military history were described in detail. The relevant portions are outlined above (see Veteran's contentions). The examiner notes that his symptoms include persistent experiencing, persistent avoiding and numbing, persistent arousal, insomnia and concentration difficulties, and one incident of homicidal ideation towards a family member. The Veteran was easily engaged, pleasant and cooperative. The examiner found that the Veteran's symptoms were below the threshold required for a diagnosis of PTSD, although he may have had PTSD in the past. She diagnosed adjustment disorder with anxiety and stated "symptoms are service-connected." No rationale for this opinion was provided.

Attached to the January 2009 private opinion is a post-it note from the Veteran's service organization. It states that the RO has found opinions from this provider "highly questionable and gives the testing results little probative value for evaluation purposes. This service, VFW, agrees." The Board will disregard both notes in its decision. 

The August 2009 VA examination was based on review of the claims file, medical records, and the January 2009 private evaluation. The Veteran described the in-service incident as "We hit an iceberg and it's bothering me they won't acknowledge it." He reported being angry at the VA for giving him such a hard time. The Veteran reported good marital, familial, and social relationships. He complained of insomnia but reported no other symptoms. He denied any homicidal evaluations. Memory was mildly impaired. He complained of intense fear, horror, and helplessness when the ship hit an iceberg. He stated that he was living with the Navy and working for the Air Force. The Board notes that the Veteran was actually in the Army. The examiner classified the level of traumatic exposure as low. The Veteran stated that he occasionally thinks of the incident with no other PTSD symptoms, but that he does feel angry. While the examiner found that the Veteran's stressor met the DSM-IV criteria, she declined to diagnose PTSD. Instead, she diagnosed a cognitive disorder. She found this disorder was not caused by or related to the service trauma. She explained that even the private report from Wende Anderson failed to diagnose PTSD and included psychological testing that was entirely within normal limits. The VA examiner questioned the private diagnosis of adjustment disorder given the Veteran's limited symptoms.

The Board affords greater probative weight to the VA examiner's opinion. The private provider did not review the claims file, including the records of the alleged in service incident. The private provider did not explain why, in the presence of few symptoms, she still diagnosed an adjustment disorder and related it to service. She provided no rationale whatsoever for why the symptoms were service-related. She based her diagnosis of an adjustment disorder on symptoms reported by the Veteran, including a single incident of homicidal ideation. Moreover, the Veteran declined any homicidal ideations at the VA examination, which suggests that his report to the private provider was questionable in its veracity. As was discussed above, the Board does not find the Veteran credible. He has provided numerous inconsistent and inaccurate statements, apparently in an effort to obtain compensation. Caluza, supra. Inasmuch as this opinion relies on the statements of the Veteran to assign a diagnosis, the Board finds it unpersuasive. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (indicating that a medical opinion based upon an inaccurate factual premise has no probative value).

In contrast, the VA examiner reviewed the records in detail. She even discussed the questionable nature of the private provider's diagnosis. Moreover, she supported her opinion with a detailed rationale. As such, the weight of the evidence is against a grant of service connection for a psychiatric disorder, to include PTSD or an adjustment disorder. Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Service connection for a psychiatric disorder, to include PTSD or an adjustment disorder, is denied.


ORDER

The appeal for service connection for a psychiatric disorder, to include PTSD or an adjustment disorder, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


